          Case 14-01361-JJG-13         Doc 53       Filed 10/04/19          EOD 10/04/19 02:02:44                Pg 1 of 2

Information to identify the case:
                 Margaret Rose Smith                                   Social Security number or ITIN:   xxx−xx−2935
Debtor:
                 Name                                                  EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court − Southern District of Indiana
Case number:     14−01361−JJG−13



Order of Discharge                                                                                                           12/2018

IT IS ORDERED that a discharge under 11 U.S.C. § 1328(a) is granted to the following debtor:

            Margaret Rose Smith



Dated: October 4, 2019                                              By the court: /s/ Jeffrey J. Graham
                                                                                  Judge, U.S. Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                     Pursuant to 11 U.S.C. § 524(f), this order does
                                                                   not prevent the debtor from paying any debt
Creditors cannot collect discharged debts                          voluntarily.
This order means that no one may make any
attempt to collect a discharged debt from the                      Most debts are discharged
debtor personally. For example, creditors cannot                   Most debts are covered by the discharge, but not
sue, garnish wages, assert a deficiency, or                        all. Generally, a discharge removes the debtor's
otherwise try to collect from the debtor personally                personal liability for debts provided for by the
on discharged debts. Creditors cannot contact the                  chapter 13 plan.
debtor by mail, phone, or otherwise in any attempt
to collect the debt personally. Creditors who                      In a case involving community property, special
violate this order can be required to pay the                      rules protect certain community property owned
debtor damages and attorney's fees.                                by the debtor's spouse, even if that spouse did
                                                                   not file a bankruptcy case.
However, a creditor with a lien may enforce a
claim against the debtor's property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to
foreclose a home mortgage or repossess an
automobile.
                                                                                                    For more information, see page 2 >




Official Form 3180W                                  Chapter 13 Discharge                                                      Page 1
       Case 14-01361-JJG-13          Doc 53     Filed 10/04/19          EOD 10/04/19 02:02:44      Pg 2 of 2
Debtor Margaret Rose Smith                                                                Case number 14−01361−JJG−13

Explanation of Bankruptcy Discharge in a Chapter 13 Case (continued)


Some debts are not discharged                                  • Debts for certain consumer purchases made
Examples of debts that are not discharged are                    after the bankruptcy case was filed if obtaining
listed below:                                                    the trustee's prior approval of incurring the debt
                                                                 was practicable but was not obtained.
• Debts that are domestic support obligations.
                                                               • Debts for restitution, or damages, awarded in a
• Debts for most student loans.                                  civil action against the debtor as a result of
                                                                 malicious or willful injury by the debtor that
• Debts for certain types of taxes specified in 11               caused personal injury to an individual or the
  U.S.C. §§ 507(a)(8)(C), 523(a)(1)(B), or                       death of an individual.
  523(a)(1)(C) to the extent not paid in full under
  the plan.                                                    • Debts for death or personal injury caused by
                                                                 operating a vehicle while intoxicated.
• Debts that the bankruptcy court has decided or
  will decide are not discharged in this bankruptcy            In addition, this discharge does not stop creditors
  case.                                                        from collecting from anyone else who is also
                                                               liable on the debt, such as an insurance company
• Debts for restitution, or a criminal fine, included          or a person who cosigned or guaranteed a loan.
  in a sentence on debtor's criminal conviction.

• Some debts which the debtor did not properly                   This information is only a general summary
  list.                                                          of a Chapter 13 discharge; some
                                                                 exceptions exist. Because the law is
• Debts provided for under 11 U.S.C. § 1322(b)(5)                complicated, you should consult an
  and on which the last payment or other transfer                attorney to determine the exact effect of the
  is due after the date on which the final payment               discharge in this case.
  under the plan was due.




Official Form 3180W                              Chapter 13 Discharge                                          Page 2
